Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the response filed on 4/35/2022 with a priority date of 5/30/2019.
Claims 1-20 are currently pending and have been examined.
Amendments to claims 1-20 have been entered.
Claims 1-20 are not provisionally rejected on the ground of non-statutory double patenting because application 17/069,837 is abandoned as of 6/28/2022.
Claims 1-20 are rejected under 35 USC 101.
Claims 1-20 are rejected under 35 USC 103.
Claims 1-20 are rejected under 35 USC 112(a) and 35 USC 112(b).

Interview with the Examiner Snider held January 20, 2021
Applicant's arguments filed on 4/25/2022 point out that: The application record is in error at least because the application record states an interview with the Examiner was held January 20, 2021, when in fact there has not been an interview with the Examiner in the present case. Applicant did not request an interview for Application 16/426,590 and no interview occurred for Application 16/426,590. Applicant's proposed interview agenda made of record by the Examiner on the application record indicates the agenda was for Application Number 17/069,837, for which an interview was held.
The interview was with Examiner Snider, and Examiner Netzloff has no knowledge of the substance of this interview or whether parent application16/426,590 was also discussed. However, Examiner Netzloff has reviewed the Interview summary and acknowledges, on the record, that applicant's statements regarding the interview agenda are correct and it appears that the interview request was for 17/069,837. Therefore, the applicant was/is entitled to an interview in the present case, and Examiner Snider’s summary of the issues discussed related to the proposed amendments in Examiner Interview Summary Record dated 2/3/2021 are not relevant to this application.  

Claim Interpretation
The claims recite user interface [500] and user interface [506] from Figure 5 of the specification. Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. MPEP 608.01(M) FORM OF CLAIMS. The claims are interpreted as comprising a user interfaces and a query user interfaces.
The amended claims recite questions and answers choices that are inside double quotation marks. It is generally understood that patent claims follow strict grammatical requirements. The claims are sentence fragments that always start with an initial capital letter, and contain one period and no quotation marks or parentheses, except in mathematical or chemical formulas. The MPEP does not appear to have a specific citation or court holding that explicitly prohibits the use of quotation marks in claims. Even so the MPEP does not offer guidance or a court holding that provides a definite scope of claim language that is embedded insides quotation marks. Examiner respectfully asserts that under the Broadest Reasonable Interpretation (BRI) the presence quotation marks does not affect the scope of a claim and does not distinguish the invention from the prior art in terms of patentability.
The phrases within in the quotation marks are questions and answers. Examiner respectfully asserts that the content of the query and the query answers are non-functional descriptive material, which cannot be relied on to distinguish over the prior art for purposes of patentability. Claim 1 recites that the processor presents questions and receives answer values from each of the plurality of users in response to the queries, and that the processor calculates a comparison value and determines the thoughtfulness of each user answer based on calculating a deviation value between the respective answer value and the comparison value. This functionality remains the same regardless of the nature of the query, which does not further limit the claimed invention either functionally or structurally. Thus, the informational content of the query represents non-functional descriptive material, which cannot be relied on for patentability. See Jn re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); cf. In re Gulick, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability).
Further, the specification simply discloses asking questions about an advertisement and rewarding responses based on the difference from the average answer provided by a group of users. The applicant labels this concept as “the thoughtfulness” of the user’s answer, which is the concept of rewarding users for how close the user’s answers are to the average answer of the group. The specification mentions typical viewer or listener only once in [0021], which explains that user maybe more careful or thoughtful when answering questions about a typical viewer because only participants with answers closest to a comparison value receive a reward. Paragraph [0042] further discloses that the comparison value is treated as a typical or average answer and broadly explains calculating a comparison value (i.e. average) from sets of answers to a single question or multiple questions. Paragraphs [0033-0035] describe Figure 4 and Figure 5, which supports that answer choices include multiple choice answers and sliding scale answers.
The specification is concerned with how close the user’s answers are to the average answer, and the specification does not explain a special relationship between a user’s personal rating and a user predicting answers of other users (i.e. typical person). The applicant derives this concept from the example questions shown in Figure 5, and attempts to capture the concept of asking the user to predict the opinions of others, and asking the user to access themselves relative to their opinions about others by claiming the questions and answer choices shown in Figure 5 within quotation marks.
For the reasons set forth above this unusual claim construction at best limits the scope of the claims to an interface asking the user a first question and asking a second question that include multiple choice answers. In the interest of compact prosecution art is cited that discloses the types of questions and a 5 point multiple choice rating scale to provide answers. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite:
remaining after removing outlier answer values received from users that indicated their personal favorable rating compared to the typical person was “Much Lower” or “Lower” from the plurality of selected individual users;
The specification at [0042] and [0052] recite outliers. Paragraph [0042] discloses that a comparison value is treated as a typical or average answer, and “a comparison value 232, 234 may be an average of a set of answer values 224, 228 after any outliers are removed from the set” where a set of answers are the answers to each question provided by members of a group. There is support for removing outlier answer values received from a user to a question when calculating the comparison value and there is separate support for a question that ask personal favorable ratings compared to typical person and receiving an answer of much lower or lower in Figure 5, but there is not support for removing outliers because the answer of “Much Lower” or “Lower” was received from a plurality of selected individual users. In view of the claims, answer values are answers to the first question, and answers to the second question are label as user-selected indication, and “users that indicated” is recited, thus answer values from the first question are being removed because the user-selected indication to the second question is “Much Lower” or “Lower”. However, stating that “outliers are removed” does not support any specific rule for determining outliers, or that the answer to a first question is removed based on the answer to a second question. 
Paragraph [0052] uses the term outliers in the context of rewarding users based on the comparison value, such as only 10% of the user are excluded from the reward. The users are the outlier in [0052], as opposed to answer values, and removal is for reward purposes, as opposed to calculating a comparison value.
Further conflicting interpretations are provided under 112(b) rejection. Examiner respectfully asserts that none of these interpretation are supported by the written description. Examiner respectfully requests that the applicant clarifies this limitation, and/or providing support in the written description.
Examiner suggests:
remaining after removing outlier answer values received from users;

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite:
remaining after removing outlier answer values received from users that indicated their personal favorable rating compared to the typical person was “Much Lower” or “Lower” from the plurality of selected individual users;
A first possibility is that personal favorable rating is the question and the answers to this question are removed if the answer was Much Lower or Lower. However, the claims label these answers as responses, as opposed to answer values where claims indicate the comparison value is based on answer values, as opposed indications. A second possibility is the personal favorable rating is the question and the answers to different question are removed if the answer to the question about personal favorable rating was Much Lower or Lower. The interpretation makes sense based on the claims, but not in view of the specification. For example, the user rates the effectiveness for a typical person as 100, but the typical person rating is removed because the user also indicated their rating was “Much Lower” than 100.A third possibility is that the rating for a typical person and user’s personal favorable rating are both considered answer values and the set includes a plurality of users and a plurality of different question where the comparison value is a function of multiple questions. 
The limitation further includes “from the plurality of  selected individual users;”, which appears to indicate that “Much Lower” or “Lower” are relative to the answer values or indications provided by the plurality of selected users. The clause appears to indicate excluding outliers using a technique, such as regression, trimming or smoothing that excludes points which exhibit a large degree of influence on the estimated coefficients using the entire set of data. However, using any of these techniques is contrary to simply removing data points at the low end of a scale and interpreting “Much Lower” as relative to the plurality of selected individual is clearly a relative term that is clearly indefinite. This clause also can be interpreted as descriptive of the question asking the personal favorable rating, but even so this question is asking the user to compare their rating to typical user, as opposed to the selected individual users in the group.
Further adding to the indefiniteness is in the use of quotation marks around the questions and answers. Simply put, rules for quotation marks fall under the purview of search engines NOT patent claims. One skilled in the art would not understand whether the scope is limited to the exact phrase or includes similar phrases. For example, would bubbles comprising “Much Less”, “Less”, “Similar”, “More” or “Much More” fall within the scope of the claims. There are numerous synonyms for these words, and taken to an extreme it is not even impossible to know whether “much lower” falls within the scope because the labels are not capitalized. This same rational applies to the claimed questions.
Under the Broadest Reasonable Interpretation this limitation is interpreted to mean: 
remaining after removing outlier answer values received from users that are lower than answer values received from the plurality of selected individual users;

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: Claims 1-20 fall within at least one of the four categories of patent eligible subject matter. Claims 1-16 are directed to a method and claim 17-20 recite an apparatus including a processor that performs a series of steps. Thus, each of claims 1-20 are directed to a statutory category of invention under Step 1. However, even if the claims are directed to a statutory category, they must still avoid the judicial exceptions to be eligible. Accordingly, the claims will be further analyzed further in view of the 2019 PEG.
The Step 2A
Prong 1: The claimed invention includes abstract concepts that cause an advertisement to be presented to a plurality of selected users during a feedback session that is related to the advertisement where queries (i.e. questions) are presented in conjunction with the advertisement and the plurality of users are selected based on demographic. At least one of the questions is to answer how effective the user believes that advertisement will be to the typical person. At least one additional multiple choice question that is for the user to rate their personal favorable raging of the ad compared to the typical person via user-selected indication comprising five bubbles. Answers are received and a comparison value is calculated for the answers, after removing outliers, where the comparison value is used to determine the “thoughtfulness” of the answer based on a deviation value between the answer and the comparison value. Users are ranked such that a lower ranking corresponds to a more thoughtful answer and a reward is provided based on the ranking.
Dependent claims further describe the comparison value, the rewards and how rewards are provided based on deviation, thresholds, feedback and timeframes..
These limitations, under their broadest reasonable interpretation, recite a commercial interaction of providing feedback about advertising for a marketing enterprise—which is a certain method of organizing human activity under the Guidance. Guidance at 52 (identifying certain methods of organizing human activity as including “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations”)). See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2). These limitations, although detailed and specific in scope, each encompass operations which carry out commercial interaction— namely, a process of querying users about advertising, receiving answers, evaluating the answers for thoughtfulness, ranking respondents and rewarding respondents.
Prong 2: An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception. Integration requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The "methods of organizing human activity" judicial exception is not integrated into a practical application. 
In view of the claims and specification, there is the use of a computer, processor, and network. The computerized elements recited in the claims and described in the specification are at a high level of generality which at best amounts to mere instructions to implement an abstract idea on a generic computer, or merely using a generic computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Under Prong 2, claim 1 recites various computer hardware and software limitations. These include (1) “processor” as well as (2) “user interfaces”. Examiner does not find these computer-hardware and software limitations sufficient to integrate the judicial exception into a practical application. These computer components are included in the claim as “tool[s] to perform an abstract idea.” MPEP § 2106.05(f). As such, we do not find the computer hardware limitations are sufficient to integrate the judicial exception into a practical application.
Clearly, the recitation of processors and user interfaces is intended to be implemented using known, existing, and generic hardware. The combination of additional elements simply limits the use of the application or field, simply limits the use of the abstract idea to one particular environment or field of use (e.g., computers and interfaces), which does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05(h)). The claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment. Accordingly, the Examiner concludes that the claims fail to integrate the abstract idea into a practical application, and are therefore "directed to" the abstract idea.
Under Step 2B: The claims do not include any additional elements that are sufficient to amount to significantly more than the abstract idea judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computers being used as a tool to execute an abstract idea and, therefore, does not amount to significantly more than the abstract idea. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Examiner respectfully asserts that the claims as a whole do not offer an improvement to this technical field. The claims recite generic computer components that are performing functions at a high level of generality, which results in claims that merely utilize technology from these technical fields as tools to implement abstract ideas in the general field of attempting to accurately estimate causal effects for related events in a marketplace. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014). "That a computer receives and sends the information over a network with no further specification -- is not even arguably inventive. The computers in Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient." See Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). 
Under Step 2B, the additional limitations in the claims—those that do not recite an abstract idea—are the computer hardware and software limitations. The specification makes it clear that these are generically cited computing hardware in that a user device, processor and interface are described as "For example, the device may include any personal computer, smart phone, tablet, Personal Digital Assistant (PDA), television, gaming console, etc." in 0024, a "processor" is described "As used herein, physical processor or processor refers to a device capable of executing instructions encoding arithmetic, logical, and/or I/O operations" in [0026], and "memory" being described "As used herein, a memory device refers to a volatile or non-volatile memory device, such as RAM, ROM, EEPROM, or any other device capable of storing data" in [0026], and a user interface is describes as “It should be appreciated, however, that the user device interface 204 may be communicatively coupled to any of the devices 108, 110, 112 discussed above. The analysis server 114 may also include an item module 210 which causes the processor of the analysis server 114 to present one or more items 212 to one or more users 102, 104, 106 via the user device interface 204 and a device 108, 110, 112.” [0029].
Similar to the claims found impermissibly abstract in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016), the claims “do not claim a particular way of programming or designing the software” to perform the steps, “but instead merely claim the resulting systems.” Id. at 1241.” Further, even if “the techniques claimed are ‘ground-breaking, innovative, or even brilliant,’ . . . that is not enough for eligibility.” See, e.g., SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013)); see also id. (concluding that it is not “enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (U.S. 2010/0131356; Hereafter: Stevens) in view of Gross et al. (U.S. 2014/0304657 A1; Hereafter: Gross) further in view of Nickerson et al. (U.S. 2008/0033790 A1; Hereafter: Nickerson) in view of Rosenberg et al. (U.S. 2018/0373991 A1; Hereafter: Rosenberg).
As per Claim 1:  Stevens in view of Gross, Nickerson and Rosenberg discloses the following limitations; 
1. (Currently amended) A method to encourage thoughtful review of advertisements, the method comprising: 
Stevens discloses causing, via a processor, an advertisement to be presented in a plurality of user interfaces [500] comprising query user interfaces [506] at a respective plurality of user devices to a plurality of selected users comprising individual users during a feedback session that is related to the advertisement, See, “Referring to FIG. 1, in one embodiment, the system may include an advertisement measurement system 100 which measures the creative effectiveness of the advertising. The advertisement measurement system 100 may include a data collector 110, a data storage 120, a survey module 130, and a scoring module 140. Each of these modules and storage may be managed through a server coupled with a database 150. There may be multiple servers, such as server 150, and each may include software operating on one or more computer systems, at one or more locations. Further, it can be appreciated that one or more users/consumers (participants) 160 may access the advertisements measurement system 100 over the Internet 170 at any given time.” [0024].
Stevens discloses wherein the advertisement is presented by the processor in conjunction with a query to each individual user from among the plurality of selected users, See, “A survey engine may be a part of the survey module 130, and may enable consumer surveys based on stimulus-response methodology over the Internet. For example, a user or participant may be presented with offline advertising such as a TV commercial that has been digitized for delivery over the Internet. The presentation may be to opt-in consumers within a standardized survey environment. The survey engine, as part of the survey module 130, may then provide a standardized survey questionnaire or in some other way elicit responses from the consumer or participant. The survey engine within the survey module 130 may then collect the responses immediately after seeing the advertising, perhaps in conjunction with the data collector 110. The survey module 130 may also store the responses in data storage 120. In addition, demographic information of the survey participants and meta data pertaining to advertising such as brand, product and the media that the advertising is designed for may also be stored in data storage 120.” [0025].
Stevens discloses wherein the query comprises at least one question “How effective will the typical person find this ad?” to each individual user of the plurality of selected users, and Examiner note: Stevens discloses question about how the user feels about the advertisement and series of scores for desire, relevance, information, attention, innovation (or change), or likeability. First, the user that is responding to the question is in the target group, which means their feelings about the advertisement reflect how effective the advertisement will be on the target group. Second, Steven discloses a series rating for desire, relevance, information, attention, innovation (or change), or likeability. At the least likeability requires the user to consider whether other will find the advertisement pleasant, friendly, and easy to like.  See, “The scoring application 240 may ask respondents 221 to rate on a scale of 0 to 100, and each advertising piece in terms of its ability to make them feel that: the advertising attracts their attention, the advertising is relevant to them, the advertising increases desire, the advertising is informative, the advertising changes their perception about the brand, they like the advertising, they want to watch the advertising again, etc. One skilled in the art can appreciate that various questions or ratings may be requested.” [0028]. See, “As another example, after viewing an advertisement, the participant may be asked to provide a series of scores from 0 to 100 indicating certain ratings for: desire, relevance, information, attention, innovation (or change), or likeability. Participants may also be asked to indicate their levels of agreement/disagreement with certain statements. For example, the participants may be asked whether the advertisements were attention getting, persuasive, memorable, etc. It will be appreciated by those skilled in the art that the invention is not limited to these factors, but that any number of factors may be considered. In some embodiments of the invention, these questions are standardized, such that the survey questionnaire may be applicable to advertising of all products and brands, and across markets. Thus, the advertising content effectiveness scores created will also be standardized scores based on the survey data.” [0034]. See also, [0023, 0032, 0035].
Gross is additionally cited to disclose asking the user to predict the opinions of others. See, “receiving prediction data from the participants concerning the expected ratings to be provided by other participants for one or more of the items;” [0020]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144].
Stevens discloses wherein the selected users are selected from a general user population based on at least one target audience option See, “The survey administrator may, via a scoring application 240, present the respondents with a survey questionnaire to enable consumer surveys based on stimulus-response methodology over the Internet. When recruiting these respondents 220, demographic information (or profile information) and other respondent demographic data 222 of the survey participants may also be collected (e.g., sex, age, residency, income level, occupation, etc.).” [0027].
Stevens does not disclose received by the processor from a demographics user interface; Examiner’s note: Steven discloses gathering and analyzing respondents based on demographics, but Steven does not disclose an interface to receive target audience options. 
However, Gross discloses an interface for providing target audience demographic. See, “An additional software option for managing competitions, prizes, etc, is provided for at functional selection 454. This allows a vendor to set up various games in accordance with the discussion above in connection with step 318 and related procedures (FIG. 3). Similarly, an option 455 permits the vendor to manage product coupons and incentives, such as designating which items are to be associated with coupons, the amount of such coupons, the locales of such coupons, the demographic profiles of target participants, etc. Again this information would be stored in a conventional database using well-known software and query techniques.” [0235]. See also Figure 4E for vendor interface.
Stevens discloses receiving, in the processor from the plurality of query user interfaces [506] at the respective plurality of user devices, an answer value from each of the plurality of selected individual users in response to the query included in or regarding the item; See, “For example, a user interface may use meters of horizontal bars or vertical bars or bars of any shape which the user may manipulate using his or her mouse or other input device to move the indication markers left or right to show certain measurements. Alternatively, the user may enter a score from 0 to 100. The user may also be asked a series of question and indicate whether they agree or disagree or to what extent they agree/disagree (e.g., strongly agree, agree, strongly disagree, neutral). It will be understood by those skilled in the art that various types of survey questions are known and may be implemented by various embodiments of the invention.” [0030].
Stevens discloses receiving, in the processor from the plurality of query user interfaces (506) a respective plurality of user-selected indications entered in the query user interfaces (506), See, “For example, a user interface may use meters of horizontal bars or vertical bars or bars of any shape which the user may manipulate using his or her mouse or other input device to move the indication markers left or right to show certain measurements. Alternatively, the user may enter a score from 0 to 100. The user may also be asked a series of question and indicate whether they agree or disagree or to what extent they agree/disagree (e.g., strongly agree, agree, strongly disagree, neutral). It will be understood by those skilled in the art that various types of survey questions are known and may be implemented by various embodiments of the invention.” [0030]. See, [0029-0038] for additional questions and answers formats.
Stevens does not disclose wherein each of the plurality of user-selected indications comprise one bubble selected from a group of bubbles comprising “Much Lower,” “Lower,” “Same,” Higher,” or “Much Higher,” 
However, Nickerson discloses rating scales comprising a group of five bubbles. See, “In certain embodiments, in addition to software for collecting user reactions to one or more advertisements, software associated with a particular web page may collect user reactions to the particular web page itself. For example, in certain embodiments, the particular web page may include an icon soliciting user reactions to the particular web page (e.g., subjective ratings of the particular web page according to a multilevel rating scale). [0050]. See Figure 2A and Figure 5 for a five point scale and selectable bubbles. Specifically, Figure 2A and question 1 where the answer choices are a scale of five answers that measure the relative degree of the user’s opinion of an advertisement ranging from hate to love.
Stevens discloses wherein the plurality of user-selected indications are selected by the users in response to the prompt “Rate your personal favorable rating of the ad compared to the typical person:” presented in the query user interfaces (506); Examiner note: Stevens discloses at least a second question about how the user feels about the advertisement and series of scores for desire, relevance, information, attention, innovation (or change), or likeability. See, [0028]. See, [0034]. See also, [0023, 0032, 0035].
Rosenberg is additionally cited to disclose asking the user to access themselves relative to others. See, “For example, as shown in FIG. 6, each participant was asked four questions (21-24) after completing the set of predictions. The questions, shown here in generalized form, were: [0114] (a) Predicted Self Accuracy: What Percentage of five game outcomes above do you think you predicted correctly? [0115] (b) Predicted Group Accuracy: What Percentage of the five game outcomes above do you think the group, on average predicted correctly? [0116] (c) Self-Assessment of Knowledge: How knowledgeable do you consider yourself with respect to the topic at hand? [0117] (d) Group-Estimation of Knowledge: How knowledgeable to do you consider the average participant in the population?”. [0113-0117].
Stevens does not disclose calculating, via the processor, a comparison value representative of a thoughtful answer determined as a function of the answer values 
However, Gross discloses calculating values for comparing the user’s responses. See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as a group other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.
Stevens does not disclose remaining after removing outlier answer values received from users that indicated their personal favorable rating compared to the typical person was “Much Lower” or “Lower” from the plurality of selected individual users; 
However, Rosenberg discloses removing outliers. See, “In some embodiments, other values are used as well, for example user meta-data regarding each user's self-assessment of knowledge in the subject at hand, either absolute or relative to the average participant in the population. The inventive process of curating a sub-population involves the inventive steps of (a) removing participants from the population based at least in part upon their Outlier Index being above a certain value, and/or (b) generating a weighting factor for participants within the population, the weighting factor based at least in part upon that user's Outlier Index as compared to other user's Outlier Indices. Said weighting factors are then used by subsequent crowd-based and/or swarm-based methods for generating insights from the group. For example, in crowd-based methods that compute a statistical average of predictions, the weighting factors are used to weight each user's predictive contribution to that statistical average.” [0096]. See also, [0097, 0105, 0111, 0112 ] for removing outliers.
Stevens does not disclose determining, via the processor, for each of the selected individual users, the thoughtfulness of each selected individual user’s answer, based on calculating a deviation value between the respective answer value for each selected individual user and the comparison value; Examiner’s note: Steven’s is already cited to discloses providing questions about advertising to selected users.
However, Gross discloses calculating a deviation or difference between answers and a comparison value, See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.”
Stevens does not disclose ranking, via the processor, the plurality of selected individual users based on the respective deviation values thoughtfulness of each selected individual user’s answer such that a lower ranking corresponds to a more thoughtful answer; and 
However, Gross discloses ranking users based on ratings as measured by a least squares calculation, and explicitly uses the term deviation from a value in [0138]. Gross disclose how well the user predicted the group score in [0114] and in  [0066] the term “closest” to a reference rating is used to identify the winner. See, “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “as measured, for example, by a conventional least squares calculation”. [0134]. See, “5. correlations between each participant and their deviation from aggregate group scores.” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.
Stevens does not disclose causing, via the processor, a reward to be provided to at least one selected individual user associated with the lower ranking. 
However, Gross discloses rewarding uses based on ranking and scoring that is calculated using least square, which sums the square roots of the differences of the squares. See, “One or more calculations can be performed at step 322 to identify markers and predictors. These correspond to individuals among the participants who have distinguished themselves as reporting scores for items which tend to track the mean, median or other statistical parameter of the event group, a reference set of tasters, a larger population group, etc. In other words these persons are singled out for their predictive prowess as it were because their tastes are found to accurately mirror/predict the ratings of others. These individuals may be targeted/solicited for inclusion in focus groups and other events sponsored by vendors to help rate and identify new products. Other offers and incentives may be presented to such individuals to glean their insights.” [0184]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See, [0052, 0058, 0061, 0065] for calculating scores and awards for the one or more participants based on evaluating and correlating their respective ratings.
Therefore, from the teaching of Gross, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for defining groups of users to provide rating of advertising, as disclosed by Stevens, to receive the demographics via a user interface, rank users based on answers and reward users for thoughtfulness of answers (i.e. deviation from average answers), as taught by Gross, for the purpose of increasing the participation rate in the general public to enhance knowledge of consumer preferences and provide feedback to advertisers.
Therefore, from the teaching of Nickerson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the answer choices, as disclosed by Stevens in view of Gross, a selectable rating scale, as taught by Nickerson, for the purpose of soliciting advertisement-specific user reactions concerning the particular advertisement.
Therefore, from the teaching of Rosenberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the answer choices, as disclosed by Stevens in view of Gross and Nickerson, a selectable rating scale, as taught by Rosenberg, for the purpose of measuring the participant's responses and the relation of the participant's responses to the predictions of the population as a whole.

As per Claim 6:  Stevens in view of Gross, Nickerson and Rosenberg discloses the following limitations; 
Stevens discloses 6. (Currently amended) The method of claim 1, wherein the advertisement further comprises one or more of a video, an image, a sound, a portion of text, a movie, a book, a survey, a questionnaire, a product design, or a logo. See, “As described more fully below, the system allows a multitude of participants to view presentations such as an advertisement with static or moving images, marketing information, brochures, sales information, live or recorded speeches, television programs, movies, videos, music, computer graphics, computer games or any other media which can be projected audibly and/or visually over the Internet and record their reactions and thoughts about the presentation through a series of requests and questions based on their reactions. More specifically, the system may allow participants to view and provide reactions for offline advertising such as a television commercial that has been digitized for delivery over the Internet.” [0021].

As per Claim 7:  Stevens in view of Gross, Nickerson and Rosenberg discloses the following limitations; 
Gross discloses 7. (Currently amended) The method of claim 1, wherein the deviation value for each selected individual user is the difference between the answer value of the respective selected individual user and the comparison value. See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as a group other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.

As per Claim 16:  Stevens in view of Gross, Nickerson and Rosenberg discloses the following limitations; 
16. (Currently amended) The method of claim 1, further comprising:
Stevens discloses receiving, in the processor from the plurality of query user interfaces [506], a set of answer values from each of the plurality of selected individual users in response to a plurality of queries included in or regarding the advertisement; See, [0025, 0030].
Gross discloses calculating, via the processor for each query of the plurality of queries, a comparison value for the respective answer values received for each query of the plurality of queries from the plurality of selected individual users; See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as a group other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.
Gross discloses determining, via the processor for each of the selected individual users, a total deviation value, wherein the total deviation value is a sum of the deviation values determined for each of the selected individual users for the plurality of queries; ranking, via the processor, the plurality of selected individual users based on the respective total deviation values such that a lower ranking corresponds to a lower total deviation value; See, “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “as measured, for example, by a conventional least squares calculation”. [0134]. See, “5. correlations between each participant and their deviation from aggregate group scores.” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.
Gross discloses causing, via the processor, a reward to be provided to at least one selected individual user. See, “One or more calculations can be performed at step 322 to identify markers and predictors. These correspond to individuals among the participants who have distinguished themselves as reporting scores for items which tend to track the mean, median or other statistical parameter of the event group, a reference set of tasters, a larger population group, etc. In other words these persons are singled out for their predictive prowess as it were because their tastes are found to accurately mirror/predict the ratings of others. These individuals may be targeted/solicited for inclusion in focus groups and other events sponsored by vendors to help rate and identify new products. Other offers and incentives may be presented to such individuals to glean their insights.” [0184]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See, [0052, 0058, 0061, 0065] for calculating scores and awards for the one or more participants based on evaluating and correlating their respective ratings.

As per Claim 17:  Stevens in view of Gross, Nickerson and Rosenberg discloses the following limitations; 
17. (Currently amended) An apparatus to encourage thoughtful review of advertisements, the apparatus comprising: a processor; and memory storing instructions which, when executed by the processor, cause the processor to: 
Stevens discloses cause an item to be presented to a plurality of selected users comprising individual users at a plurality of query user interfaces (506) configured in a respective plurality of user devices during a feedback session, See, [0024].
Stevens discloses wherein the item is presented by the processor in conjunction with a query to each individual user from among the plurality of selected users, See, [0025].
Stevens discloses wherein the query comprises at least one question “How attention-grabbing is this ad for the typical person?” to each individual user of to the plurality of selected users, and Examiner note: Stevens discloses question about how the user feels about the advertisement and series of scores for desire, relevance, information, attention, innovation (or change), or likeability. First, the user that is responding to the question is in the target group, which means their feelings about the advertisement reflect how effective the advertisement will be on the target group. Second, Steven discloses a series rating for desire, relevance, information, attention, innovation (or change), or likeability. At the least likeability requires the user to consider whether other will find the advertisement pleasant, friendly, and easy to like.  See, [0028] and [0034]. See also, [0023, 0032, 0035]. 
Gross is additionally cited to disclose asking the user to predict the opinions of others. See, “receiving prediction data from the participants concerning the expected ratings to be provided by other participants for one or more of the items;” [0020]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144].
Stevens discloses wherein the selected users are selected from a general user population based on at least one target audience option See, [0027].
Stevens does not disclose received by the processor from a demographics user interface; Examiner’s note: Steven discloses gathering and analyzing respondents based on demographics, but Steven does not disclose an interface to receive target audience options. 
However, Gross discloses an interface for providing target audience demographic. See, “An additional software option for managing competitions, prizes, etc, is provided for at functional selection 454. This allows a vendor to set up various games in accordance with the discussion above in connection with step 318 and related procedures (FIG. 3). Similarly, an option 455 permits the vendor to manage product coupons and incentives, such as designating which items are to be associated with coupons, the amount of such coupons, the locales of such coupons, the demographic profiles of target participants, etc. Again this information would be stored in a conventional database using well-known software and query techniques.” [0235]. See also Figure 4E for vendor interface.
Stevens discloses receive, in the processor from the plurality of query user interfaces at the respective plurality of user devices, an answer value from each of the plurality of selected individual users in response to the query included in or regarding the item; See, [0030].
Stevens discloses receiving, in the processor from the plurality of query user interfaces (506) a respective plurality of user-selected indications entered in the query user interfaces (506), See, [0030]. See, [0029-0038] for additional questions and answers formats.
Stevens does not disclose wherein each of the plurality of user-selected indications comprise one bubble selected from a group of bubbles comprising “Much Lower,” “Lower,” “Same,” Higher,” or “Much Higher,” 
However, Nickerson discloses rating scales comprising a group of five bubbles. See, “In certain embodiments, in addition to software for collecting user reactions to one or more advertisements, software associated with a particular web page may collect user reactions to the particular web page itself. For example, in certain embodiments, the particular web page may include an icon soliciting user reactions to the particular web page (e.g., subjective ratings of the particular web page according to a multilevel rating scale). [0050]. See Figure 2A and Figure 5 for a five point scale and selectable bubbles. Specifically, Figure 2A and question 1 where the answer choices are a scale of five answers that measure the relative degree of the user’s opinion of an advertisement ranging from hate to love.
Stevens discloses wherein the plurality of user-selected indications are selected by the users in response to the prompt “Rate your personal favorable rating of the ad compared to the typical person:” presented in the query user interfaces (506); Examiner note: Stevens discloses at least a second question about how the user feels about the advertisement and series of scores for desire, relevance, information, attention, innovation (or change), or likeability. See, [0028]. See, [0034]. See also, [0023, 0032, 0035].
Rosenberg is additionally cited to disclose asking the user to access themselves relative to others. See, “For example, as shown in FIG. 6, each participant was asked four questions (21-24) after completing the set of predictions. The questions, shown here in generalized form, were: [0114] (a) Predicted Self Accuracy: What Percentage of five game outcomes above do you think you predicted correctly? [0115] (b) Predicted Group Accuracy: What Percentage of the five game outcomes above do you think the group, on average predicted correctly? [0116] (c) Self-Assessment of Knowledge: How knowledgeable do you consider yourself with respect to the topic at hand? [0117] (d) Group-Estimation of Knowledge: How knowledgeable to do you consider the average participant in the population?”. [0113-0117].
Stevens does not disclose calculate a comparison value representative of a thoughtful answer determined as a function of the answer values 
However, Gross discloses calculating values for comparing the user’s responses. See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as a group other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.
Stevens does not disclose remaining after removing answers values received from user that indicated their personal favorable rating compared to the typical person was “Much Lower” or “Lower” from the plurality of selected individual users; 
However, Rosenberg discloses removing outliers. See, “In some embodiments, other values are used as well, for example user meta-data regarding each user's self-assessment of knowledge in the subject at hand, either absolute or relative to the average participant in the population. The inventive process of curating a sub-population involves the inventive steps of (a) removing participants from the population based at least in part upon their Outlier Index being above a certain value, and/or (b) generating a weighting factor for participants within the population, the weighting factor based at least in part upon that user's Outlier Index as compared to other user's Outlier Indices. Said weighting factors are then used by subsequent crowd-based and/or swarm-based methods for generating insights from the group. For example, in crowd-based methods that compute a statistical average of predictions, the weighting factors are used to weight each user's predictive contribution to that statistical average.” [0096]. See also, [0097, 0105, 0111, 0112 ] for removing outliers.
Stevens does not disclose determine, for each of the selected individual users, the thoughtfulness of each selected individual user’s answer, based on calculating a deviation value between the respective answer value for each selected individual user and the comparison value; Examiner’s note: Steven’s is already cited to discloses providing questions about advertising to selected users.
However, Gross discloses calculating a deviation or difference between answers and a comparison value, See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.”
Stevens does not disclose rank the plurality of selected individual users based on the respective deviation values thoughtfulness of each selected individual user’s answer such that a lower ranking corresponds to a more thoughtful answer; and 
However, Gross discloses ranking users based on ratings as measured by a least squares calculation, and explicitly uses the term deviation from a value in [0138]. Gross disclose how well the user predicted the group score in [0114] and in  [0066] the term “closest” to a reference rating is used to identify the winner. See, “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “as measured, for example, by a conventional least squares calculation”. [0134]. See, “5. correlations between each participant and their deviation from aggregate group scores.” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.
Stevens does not disclose cause a reward to be provided to at least one selected individual user.
However, Gross discloses rewarding uses based on ranking and scoring that is calculated using least square, which sums the square roots of the differences of the squares. See, “One or more calculations can be performed at step 322 to identify markers and predictors. These correspond to individuals among the participants who have distinguished themselves as reporting scores for items which tend to track the mean, median or other statistical parameter of the event group, a reference set of tasters, a larger population group, etc. In other words these persons are singled out for their predictive prowess as it were because their tastes are found to accurately mirror/predict the ratings of others. These individuals may be targeted/solicited for inclusion in focus groups and other events sponsored by vendors to help rate and identify new products. Other offers and incentives may be presented to such individuals to glean their insights.” [0184]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See, [0052, 0058, 0061, 0065] for calculating scores and awards for the one or more participants based on evaluating and correlating their respective ratings.
Therefore, from the teaching of Gross, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for defining groups of users to provide rating of advertising, as disclosed by Stevens, to receive the demographics via a user interface, rank users based on answers and reward users for thoughtfulness of answers (i.e. deviation from average answers), as taught by Gross, for the purpose of increasing the participation rate in the general public to enhance knowledge of consumer preferences and provide feedback to advertisers.
Therefore, from the teaching of Nickerson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the answer choices, as disclosed by Stevens in view of Gross, a selectable rating scale, as taught by Nickerson, for the purpose of soliciting advertisement-specific user reactions concerning the particular advertisement.
Therefore, from the teaching of Rosenberg, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the answer choices, as disclosed by Stevens in view of Gross and Nickerson, a selectable rating scale, as taught by Rosenberg, for the purpose of measuring the participant's responses and the relation of the participant's responses to the predictions of the population as a whole.

As per Claim 20:  Stevens in view of Gross, Nickerson and Rosenberg discloses the following limitations; 
20. (Currently amended) The apparatus of claim 17, wherein the apparatus further comprises a user interface configured to be operably coupled with the processor, and wherein the memory stores additional instructions which, when executed by the processor, cause the processor to:
Stevens discloses receive, via the user interface, a set of answer values from each of the plurality of selected individual users in response to a plurality of queries included in or regarding the item; See, [0030].
Gross discloses calculate, for each query, a comparison value for the respective answer values received for each query from the plurality of selected individual users; See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as a group other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.
Gross discloses determine, for each of the selected individual users, a total deviation value, wherein the total deviation value is a sum of the deviation values determined for each of the selected individual users for the plurality of queries; rank the plurality of selected individual users based on the respective total deviation values such that a lower ranking corresponds to a lower total deviation value;. See, “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “as measured, for example, by a conventional least squares calculation”. [0134]. See, “5. correlations between each participant and their deviation from aggregate group scores.” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as other consumer, where participant rating for an item coming
Gross discloses cause a reward to be provided to at least one selected individual user. See, “One or more calculations can be performed at step 322 to identify markers and predictors. These correspond to individuals among the participants who have distinguished themselves as reporting scores for items which tend to track the mean, median or other statistical parameter of the event group, a reference set of tasters, a larger population group, etc. In other words these persons are singled out for their predictive prowess as it were because their tastes are found to accurately mirror/predict the ratings of others. These individuals may be targeted/solicited for inclusion in focus groups and other events sponsored by vendors to help rate and identify new products. Other offers and incentives may be presented to such individuals to glean their insights.” [0184]. See, “The scoring noted above for comparing participant scores can be used here as well, such as by summing the square roots of the differences of the squares, or if desired, some other form of mathematical analysis can be done.” [0254]. See, [0052, 0058, 0061, 0065] for calculating scores and awards for the one or more participants based on evaluating and correlating their respective ratings.

Claims 2-5, 8-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens in view of Gross, Nickerson and Rosenberg further in view of Marsh et al. (U.S. 8,554,601 A1; Hereafter: Marsh).
As per Claim 2:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations; 
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 2. (Currently amended) The method of claim 1, wherein the comparison value is an average, median, or mode of the answer values from each of the selected individual users. Examiner note: Gross discloses averages at [0241, 0246, 0244] and deviation at [0026, 0133, 0185, 0219].  
However, Marsh explicitly discloses that the deviation is from an average. See, “In step 930, the routine next calculates an author reputation rating score for the author based on an average of the ratings that the content authored by the author has received-in other embodiments, other techniques for calculating a ratings score could instead be used…” Column 17, Line 30-53.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 3:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 3. (Currently amended) The method of claim 1, wherein the reward is provided to the selected individual user with the lowest deviation value. Examiner note: Gross scores and ranks users and provides rewards based on the score, but not that the lowest receives the reward, although it seems highly probable.
However, Marsh explicitly discloses that the lowest user receives the reward. See, “In some embodiments, the evaluator reputation assessments for an evaluator include an evaluator reputation rating score that is based on the quality of the evaluator's evaluations (e.g., measured with respect to their degree of agreement with other evaluators' evaluations), an evaluator reputation ranking score that is based on both the quality and quantity of the evaluator's evaluations, and an evaluator voting weight score to reflect how much weight evaluations from that evaluator are to receive.” Column 8, Line 15-45.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 4:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 4. (Currently amended) The method of claim 1, wherein the reward is provided to a set of selected individual users with deviation values below a threshold. 
However, Marsh explicitly disclose sets of individual below a threshold. See, "The Award Provider component then uses the generated reputation assessments for authors and/or evaluators to determine various types of awards to be provided, such as for highly rated and/or highly ranked authors and/or evaluators, and may in some embodiments interact with those authors and/or evaluators to notify them of awards to be provided to them or to otherwise provide such awards. In addition, the Award Provider content may interact with the content management system in some embodiments so that indications of awards can be displayed or otherwise presented to users, such  as badges and/or trophies for top authors and/or evaluators. In the illustrated embodiment, the Award Provider component stores indications of the author award information 123 and evaluator award information 124 on storage 120, although in other embodiments such information could instead be provided directly to the content management system and/or Web server for storage.". Column 9, Line 31-48.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 5:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 5. (Currently amended) The method of claim 1, further comprising causing, via the processor, a first reward to be provided to a first set of selected individual users with lower deviation values compared to a second set of selected individual users, and a second reward, different than the first reward, to be provided to the second set of selected individual users. 
However, Marsh explicitly discloses two sets of individual receive reward. See, Column 9, Line 31-48.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 8:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 8. (Original) The method of claim 1, wherein the comparison value is calculated once a feedback period concludes and all of the answer values are received. Examiner’s note: Gross collect data dynamically during the event and it is possible the comparison value is also dynamic.
However, Marsh discloses concluding a feedback period after all answers are received. See, Column 17, Line 7-29 and Column 22, Line 56-65.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 9:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Marsh discloses 9. (Original) The method of claim 8, wherein the feedback period concludes after a number of answer values are received or an amount of time elapses. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 10:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 10. (Original) The method of claim 1, wherein the comparison value is calculated after a threshold number of answer values is received and the feedback period remains open after the comparison value is calculated. 
However, Marsh discloses threshold number of answers and a feedback period remaining open. See, Column 17, Line 7-29 and Column 22, Line 56-65.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 11:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Marsh discloses 11. (Original) The method of claim 10, wherein the comparison value is calculated from only the answer values received prior to, and contemporaneous with, the threshold number of answer values being received. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 12:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Marsh discloses 12. (Currently amended) The method of claim 11, wherein the deviation value for each of the selected individual users whose respective answer values are received after the threshold number of answer values is received is determined between the respective answer value for each selected individual user and the comparison value calculated from only the answer values received prior to, and contemporaneous with, the threshold number of answer values being received. See, Column 22, Line 66 to Column 23, Line 8.

As per Claim 13:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Marsh discloses 13. (Currently amended) The method of claim 10, wherein a deviation value is determined for each of the plurality of selected individual users, and the plurality of selected individual users are ranked, after the feedback period concludes. See, Column 17, Line 7-29 and Column 22, Line 56-65.

As per Claim 14:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Gross discloses 14. (Currently amended) The method of claim 10, wherein after the comparison value is calculated, a deviation value is determined for each of the plurality of selected individual users as the respective answer value for each selected individual user is received. See, “The method further preferably includes a step: determining one or more participant winners based on an overall group participant rating provided to items submitted by such participants. Additional steps of computing a rating and participant correlation score can be done to determine at least one or more of the following:…” [0021]. See, “e. a deviation from aggregate group scores on a participant by participant basis;” [0021]. See “More interesting, perhaps, are not the item rankings or relationships per se, but the participant ratings and relationships to each other and the sampled items, their friends and other users. For example, a determination can be made of the following:…” [0133]. See, “5. correlations between each participant and their deviation from aggregate group scores;” [0138]. See, “11. identifying and ranking of how well participants predicted a group score;” [0144]. See also, [0065-0067] for a contest using reference ratings provided by reference raters, such as a group other consumer, where participant rating for an item coming closest to a reference rating for an item is identified as a winner of the contest.

As per Claim 15:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Marsh discloses 15. (Currently amended) The method of claim 14, wherein a reward is provided to a selected individual user prior to the feedback period concluding if a deviation value of zero is determined for the selected individual user. Marsh teaches multiple (i.e., periodic) rating periods in at least Column 17, Line 17-29 and that the ranking and therefore rewarding of each evaluator is performed "as requested" in at least Column 18, Line 46 - Column 19, Line 3 and that rewards are provided for those evaluators that are within a threshold deviation in at least Column 19, Line 4-34 and Column 3, Line 39-58.

As per Claim 18:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 18. (Original) The apparatus of claim 17, wherein the comparison value is an average, median, or mode of the respective answer values for a query. 
Gross discloses averages at [0241, 0246, 0244] and deviation at [0026, 0133, 0185, 0219].  
However, Marsh explicitly discloses that the deviation is from an average. See, “In step 930, the routine next calculates an author reputation rating score for the author based on an average of the ratings that the content authored by the author has received-in other embodiments, other techniques for calculating a ratings score could instead be used…” Column 17, Line 30-53.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.

As per Claim 19:  Stevens in view of Gross, Nickerson, Rosenberg and Marsh discloses the following limitations;
Stevens in view of Gross, Nickerson and Rosenberg does not disclose 19. (Currently amended) The apparatus of claim 17, wherein the reward is provided to a set of selected individual users with total deviation values below a threshold. See, Column 8, Line 15-45.
However, Marsh explicitly disclose sets of individual below a threshold. See, "The Award Provider component then uses the generated reputation assessments for authors and/or evaluators to determine various types of awards to be provided, such as for highly rated and/or highly ranked authors and/or evaluators, and may in some embodiments interact with those authors and/or evaluators to notify them of awards to be provided to them or to otherwise provide such awards. In addition, the Award Provider content may interact with the content management system in some embodiments so that indications of awards can be displayed or otherwise presented to users, such  as badges and/or trophies for top authors and/or evaluators. In the illustrated embodiment, the Award Provider component stores indications of the author award information 123 and evaluator award information 124 on storage 120, although in other embodiments such information could instead be provided directly to the content management system and/or Web server for storage.". Column 9, Line 31-48.
Therefore, from the teaching of Marsh, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the demographic preference for user, as disclosed by Stevens in view of Gross, Nickerson and Rosenberg, to determine users that receive rewards, as taught by Marsh, for the purpose of providing a tangible performance-based incentive for authors to produce high quantities of high-quality content.




Response to Arguments
The supplemental arguments submitted on 10/10/2021 regarding co-pending application 17/069837 were reviewed. Although concerning different claim limitations, Examiner agrees with the responses in the Examiner’s Answer to Appeal Brief filed on 9/24/2021. Further, the Patent Board Decision dated 1/26/2022 was also considered.
The arguments regarding the claims at issue in this application filed on 6/18/2021 are as follows:
Applicant arguments regarding 35 USC 103 are moot in view of the 35 USC 103 rejection set forth above.
Applicant arguments regarding 35 USC 101:
Examiner respectfully asserts that the claims are directed to Methods Of Organizing Human Activity for the reasons set forth in the 35 USC 101 rejection above, and manipulating data to arrive at a result does not transform the data, because the data is still data.
Examiner respectfully asserts that the claimed steps do not define non-routine, unconventional activity that goes beyond generally linking the use of the judicial exception to a particular technical environment. One has to look no further than the Courts reasoning in Affinity Labs v. Amazon (Affinity Labs) and/or OIP Technologies, 788 F.3d at 1363, 115 USPQ2d.
In Affinity Labs it was held that using information known about a user to target communications, such as providing an advertisement to a user based on known demographics of a user, was an abstract idea. The current claims use demographics to poll users about advertising then perform a series of calculations to provide a reward. Affinity Labs explained the concept of delivering user-selected media content to portable devices is an abstract idea, and that “customizing information based on . . . information known about the user” is an abstract idea. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015). The court in the Intellectual Ventures I case explained that tailoring of content based on information about the user—such as where the user lives or what time of day the user views the content—is an abstract idea that is as old as providing different newspaper inserts for different neighborhoods.
In OIP Technologies, Inc. v. Amazon.com, Inc., the court determined that the additional steps to "test prices and collect data based on the customer reactions" did not meaningfully limit the abstract idea of offer-based price optimization, because the steps were well-understood, routine, conventional data-gathering activities. 788 F.3d 1359, 1363-64, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015). Similarly, the concept claimed in this application is presenting questions about advertisements to users and gathering responses based on the testing about how potential customers responded to the advertising, which are then used to calculate the thoughtfulness of the response and provide rewards.
Examiner respectfully asserts that the concepts claimed are abstract ideas related to feed-back incentives where the only relation to technology is the use of processor, user devices and interface as tools to implement the concept. The analysis under the Practical Application Test (Step 2A Prong 2) considers the additional elements, which are limitations other than those that describe the abstract idea, then considers the ordered combination of additional elements along with the abstract concept set forth in Step 2A Prong 1 to determine whether the claims are applying or using the judicial exception in some other meaningful.
The technical environment being claimed is a processor, user device and interfaces communicating over a network. Examiner respectfully asserts that the claims are employing basic computerized functions to execute the abstract idea over the communication network. Even when limiting the use of the idea to an environment, such as the internet, does not amount to a practical application or add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. Further, the “transformation” involves merely manipulating data, which is not sufficient to integrate the judicial exception into a practical application. Cf CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (holding that “[t]he mere manipulation or reorganization of data... does not satisfy the transformation prong” of the Bi/ski machine-or- transformation test). Considered in light of the entire Specification, the claimed invention clearly appears focused on “encouraging individuals to complete reviews by incentivizing users with rewards, and allowing users to easily access items to be reviewed and answer questions using a website or web application” (Spec. § 5), and not on any claimed means for achieving that goal that improves technology.
Examiner concludes, for the reasons outlined above, that claim 1-20 recite Certain Methods Of Organizing Human Activity, i.e., an abstract idea, and that the additional elements recited in the claim beyond the abstract idea, i.e., “a processor”, “interfaces” and “a plurality of user devices,” are no more than generic computer components used as tools to perform the recited abstract idea (see, e.g., Spec. 24, 26, 74). As such, they do not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mosher et al. US 2017/0287348 discloses surveys related to job performance that include question similar to those claimed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688